UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4718


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROY LEE LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cr-00032-FL-2)


Submitted:   May 30, 2014                     Decided:   June 4, 2014


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. DiRuzzo, III, FUERST ITTLEMAN DAVID & JOSEPH, PL,
Miami, Florida, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Roy Lee Locklear pleaded guilty pursuant to a written

plea       agreement     to    conspiracy        to    distribute         and    possess    with

intent      to    distribute       280      grams     or    more    of     cocaine    base,    in

violation        of    21    U.S.C.    §§ 841(b)(1)(A),             846    (2012),    and     was

sentenced to 262 months’ imprisonment.                            On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),       certifying       that      there      are     no   meritorious       issues     for

appeal,      but      questioning        the   district          court’s       compliance   with

Federal Rule of Criminal Procedure 11 and the reasonableness of

the sentence.           In his pro se brief, Locklear argues that: his

guilty       plea     was    not   knowing       and       voluntary;      his    sentence     is

procedurally unreasonable because the district court erred in

failing to grant a downward adjustment for his minor role in the

conspiracy and for his mental state, and improperly applied a

firearm          enhancement;         and      his        sentence        is     substantively

unreasonable. ∗             The Government declined to file a brief.                           We

affirm.



       ∗
       We have not considered the validity of Locklear’s appeal
waiver because the Government does not assert it.      Further,
Locklear’s claim that his plea counsel rendered ineffective
assistance is more appropriately raised in a 28 U.S.C. § 2255
(2012) motion, in order to allow adequate development of the
record.   See United States v. Baptiste, 596 F.3d 214, 216 n.1
(4th Cir. 2010).



                                                 2
              Because Locklear did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.         United States v. Martinez, 277 F.3d 517, 525 (4th

Cir.   2002).        To     prevail   under       this     standard,        Locklear      must

establish that an error occurred, was plain, and affected his

substantial        rights.      Henderson         v.   United    States,      133    S.    Ct.

1121, 1126 (2013); United States v. Massenburg, 564 F.3d 337,

342-43 (4th Cir. 2009).               Our review of the record establishes

that the district court substantially complied with Rule 11’s

requirements,        ensuring    that     Locklear’s         plea     was    knowing       and

voluntary.

              We    review     Locklear’s         sentence      for     reasonableness,

“under    a   deferential       abuse-of-discretion             standard.”          Gall    v.

United States, 552 U.S. 38, 41 (2007).                          This review requires

consideration         of      both      the        procedural         and     substantive

reasonableness of the sentence.                    Id. at 51; United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                            After determining

whether    the      district    court    correctly         calculated        the    advisory

Guidelines range, we must decide whether the court considered

the 18 U.S.C. § 3553(a) (2012) factors, analyzed the arguments

presented      by     the    parties,     and          sufficiently     explained          the

selected sentence.           Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).



                                              3
             Once we have determined that the sentence is free of

procedural    error,      we   consider     its   substantive      reasonableness,

“tak[ing]    into     account     the    totality    of     the    circumstances.”

Gall, 552 U.S. at 51.           If, as here, the sentence is within the

appropriate Guidelines range, we presume that the sentence is

substantively reasonable.             United States v. Abu Ali, 528 F.3d
210, 261 (4th Cir. 2008).             Such a presumption is rebutted only

if the defendant demonstrates “that the sentence is unreasonable

when measured against the § 3553(a) factors.”                     United States v.

Montes-Pineda,      445 F.3d 375,    379     (4th    Cir.    2006)     (internal

quotation marks omitted).

             We have carefully considered the sentencing challenges

raised by counsel and by Locklear in his pro se supplemental

brief.    We conclude that the district court correctly calculated

Locklear’s     advisory        Guidelines     range,      heard     argument      from

counsel, and provided Locklear an opportunity to allocute.                        The

court    explained     that     the   within-Guidelines          sentence    of   262

months’ imprisonment was warranted in light of the nature and

circumstances    of    the     drug   conspiracy,        Locklear’s   history      and

characteristics, and the need to promote respect for the law, to

afford adequate deterrence, and to protect the public.                       Neither

counsel nor Locklear offers any grounds to rebut the presumption

on appeal that the within-Guidelines sentence is substantively



                                          4
reasonable.     Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Locklear.

            Finally, in accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

meritorious issues for appeal.              We therefore affirm the district

court’s    judgment.         This   court    requires    that    counsel       inform

Locklear, in writing, of the right to petition the Supreme Court

of the United States for further review.                  If Locklear requests

that   a   petition    be    filed,   but    counsel    believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel’s motion

must state that a copy thereof was served on Locklear.                                We

dispense    with      oral    argument      because     the    facts     and    legal

contentions    are    adequately      presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         5